Citation Nr: 1118027	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in the September 1969 rating decision that denied service connection for cystitis.

2.  Whether there was clear and unmistakable error in the February 1971 rating decision that assigned an initial 10 percent disability rating for cystitis.


REPRESENTATION

Appellant represented by:	Robert G. Eastman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In September 1968 the Veteran suffered an in-service gunshot wound (GSW) to the abdomen, with perforation of the bladder; he was diagnosed with persistent cystitis in 1968 and 1969 related to his in-service injury.

2.  The Veteran separated from active duty service on May 1, 1969.

3.  The Veteran filed a claim for service connection for residuals of a GSW, to include cystitis, on May 22, 1969.
  
4.  The September 1969 rating decision failed to consider the medical evidence showing an in-service diagnosis of persistent cystitis.  This was an outcome determinative error.

5.  In a February 1971 rating decision, the RO assigned an initial 10 percent disability rating for cystitis, effective August 11, 1970.  The Veteran did not appeal this decision.

6.  The February 1971 rating decision was reasonably supported by the evidence of record and the prevailing legal authority at the time of the decision, and was not undebatably erroneous in the assignment of a 10 percent disability rating for service-connected cystitis disability.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision, which denied service connection for cystitis, was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5109 (West 2002); 38 C.F.R. § 3.105, 20.1403 (2010).
    
2.  The February 1971 rating decision, which assigned an initial 10 percent disability rating for cystitis, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5109 (West 2002); 38 C.F.R. § 3.105, 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  The Veteran's available relevant service and medical records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  Further, the dispositive factual matters in this case pertain to documents that have been on file for many years.  There is no indication that there exists additional evidence that has not been associated with the claims file.  As the current issues turn on a technical matter of law and a specific set of facts as they existed in the past, there is no need to obtain a VA compensation examination or medical opinion under the circumstances of this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the clear and unmistakable error (CUE) claims the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 520- 21 (2002) (per curiam order).  Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to CUE claims.  In this regard, the Board notes that "there [was] nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify [were] now, for the first time, applicable to CUE motions."  Livesay v. Principi, 15 Vet. App. 165 (2001).  Although the VCAA is potentially applicable to all pending claims, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  Holliday v. Principi, 14 Vet. App. 280, 282- 83 (2001) (finding that the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in VCAA are not applicable to CUE motions (specifically as to motions to revise Board decisions and by analogy final rating actions).  See also 38 C.F.R. § 20.1411(c), (d).  Based on the Court's precedential decision in Livesay, the Board concludes that the Veteran's CUE claims are not subject to the provisions of the VCAA.  

Factual Background

The Veteran's service treatment records reflect that he suffered a GSW to the abdomen in September 1968, which pierced some of his intestines and urinary bladder.  Following surgical repair, the Veteran was diagnosed with persistent cystitis in September 1968, December 1968, and January 1969.

The claims file reflects that the RO received the Veteran's claim for service connection for residuals of gunshot wounds to the abdomen and chest, and "any other disability which is found in the medical records" on May 22, 1969.  Thereafter, the Veteran was afforded a VA medical examination in August 1969; the associated examination report shows that the genitourinary examination was normal.  

In the September 1969 rating decision, the RO granted service connection for residuals of a GSW to the abdomen and assigned a 10 percent disability rating.  
In so doing, the RO stated, however, that the Veteran's service treatment records were negative for GSW to the abdomen or chest; the RO only noted in-service treatment for rubella and malaria.  Instead, the RO noted that an August 1969 VA examination report showed a history of the Veteran suffering a GSW to the abdomen in September 1968 and that the bullet penetrated his urinary bladder.  The RO noted that the Veteran did not have any urinary complaints during the August 1969 VA examination.  

In a November 1969 correspondence, the Veteran, by way of his accredited representative, reported that he was recently treated on multiple occasions in connection with his service-connected residuals of GSW disability.  It was reported that he had undergone extensive testing and examination in connection with the service-connected disability, which indicated that his disability was more severe than what was reflected by the assigned disability rating.  The Veteran requested that he be scheduled for an appropriate VA examination to determine the true extent of his disability.


The RO interpreted the Veteran's November 1969 correspondence as a claim for an increased disability rating for his service-connected residuals of GSW disability.  Thereafter, the RO obtained the Veteran's VA treatment records showing that he received treatment for genitourinary symptomatology.  Specifically, an October 1969 VA treatment record shows that the Veteran reported having recurrent pain in his left lower quadrant ever since he incurred a GSW to the abdomen.  He reported having urinary frequency.  The associated urinalysis was positive for pyuria; the diagnosis was genitourinary infection.  

In April 1970, the Veteran underwent a second VA examination, at which time he reported his in-service history of a GSW to the abdomen that perforated his bladder.  He reported that he was treated for a urinary tract infection approximately one month prior.  The Veteran was diagnosed with residual GSW entering the abdomen and perforating the urinary bladder and intestine, with bullet removed.

In a June 1970 confirmed rating decision, the RO upheld the assignment of a 10 percent rating for the Veteran's residuals of a GSW disability.

In an August 1970 correspondence, the Veteran's representative requested that the Veteran's claim be amended to include service connection for pyelonephritis.  In an accompanying statement, the Veteran reported that he had trouble with his kidneys ever since he incurred the in-service GSW to the abdomen.  The statements from the Veteran and his representative were accompanied by a July 1970 letter from the Veteran's private physician, who reported that he treated the Veteran in February 1970 for kidney problems; the physician opined that the Veteran suffered from chronic pyelonephritis.

The RO denied the claim for service connection for pyelonephritis in an August 1970 rating decision.  In so doing, the RO noted the July 1970 letter from the Veteran's private physician indicating treatment for chronic pyelonephritis.  However, the RO determined that prior examination revealed normal findings and there was no evidence that the in-service GSW involved the kidney.  


The Veteran was afforded a VA genitourinary examination in November 1970, and the associated report indicates that the Veteran's service-treatment records were reviewed.  The VA examiner noted the Veteran's in-service history of a GSW involving the bladder, with surgical repair.  The examiner noted that surgery was accompanied by urinary tract infection, with an eventual diagnosis of persistent cystitis.  Following a clinical examination, the diagnosis was chronic cystitis, recurrent.

In the February 1971 rating decision, the RO granted service connection for chronic cystitis.  The rating decision indicated that a claim for an increased rating was received on August 11, 1970.  The RO acknowledged that subsequent to the in-service GSW, the Veteran was diagnosed with persistent cystitis during his military service.  The RO essentially stated that the November 1970 VA examination showed a recurrence of chronic cystitis.  Based on this, service connection was granted for cystitis, effective from August 11, 1970, and a 10 percent rating was assigned under Diagnostic Code 7512.  38 C.F.R. § 4.115b, Diagnostic Code 7512.  

At the time of the February 1971 rating decision, chronic cystitis was evaluated under Diagnostic 7512.  See 38 C.F.R. § 4.115b, Diagnostic Code 7512 (1970).  Under this diagnostic code, a 10 percent rating was assigned for moderate disability, pyuria, wit diurnal and nocturnal frequency.  A 20 percent rating was assignable for a moderately severe disability characterized by diurnal and nocturnal frequency with pain or tenesmus.  A 40 percent rating was assigned for a severe disability manifested by urination at intervals of 1 hour or less, or a contracted bladder.  A maximum, 60 percent rating was assigned where incontinence existed, requiring constant wearing of an appliance.  Id.

Legal Criteria for CUE 

Under applicable laws and regulations, RO decisions which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The Court has defined clear and unmistakable error as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court has also held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213, F.3d 1372 (2000).  

The United States Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Darnell v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

If a claimant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked- and a CUE claim is undoubtedly a collateral attack- the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  38 C.F.R. § 20.1403; Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

CUE as to the September 1969 Rating Decision

With respect to this claim, the Veteran asserts that an effective date prior to August 11, 1970, is warranted for the grant of service connection for cystitis.  Specifically, he reports that he suffered from gunshot wounds to the abdomen and chest during his military service, which resulted in the perforation of his bladder.  He reports that he experienced cystitis during his military service and that his condition continued thereafter.  Thus, he claims that the September 1969 rating decision contains CUE in that he was not awarded service connection for his in-service cystitis.  

At the time of the September 1969 rating decision, applicable law provided that service connection meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (1969).  Service connection was granted upon an affirmative showing of inception or aggravation of the injury or disability during service or through the application of statutory presumptions.  



Applicable law further provided that for the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity was required, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology was required only where the condition noted during service was not, in fact, shown to be chronic, or where the diagnosis of chronicity may have been legitimately questioned. When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  38 C.F.R. § 3.303 (1969).

As an initial matter, the Board recognizes that the September 1969 rating decision does not directly discuss a claim for service connection for cystitis.  To the extent that it might be argued that the September 1969 rating decision does not directly address a claim for cystitis and thus does not represent a final decision with respect to this claim, the Court has held that a rating decision does not remain "pending and unadjudicated" because VA failed to "sympathetically read" an original claim.  See Nelson v. Principi, 18 Vet. App. 407 (2004).  This matter is also addressed by the holding in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  In this case, cystitis was not specifically raised as a claim independent from residuals of a GSW, but was in fact evaluated as a component of that claim.  Review of the September 1969 rating action specifically includes a notation indicating that the Veteran did not have any urinary symptomatology.  In essence, the RO considered the presence/absence of manifestations of the residuals of a GSW to the abdomen to include residual genitourinary impairments in conjunction with assessing the merits of the claim for residual of a GSW to the abdomen and in conjunction with assigning the appropriate evaluation.  Thus, consideration of these claimed manifestations was undertaken as part and parcel of rendering that decision.


In reviewing the aforementioned evidence, the Board finds that record demonstrates that the Veteran was diagnosed with persistent cystitis in 1968 and 1969, during his military service.  Service treatment records dated in September 1968, December 1968, and January 1969 clearly shows that he was provided with the cystitis diagnosis following a GSW to the abdomen which perforated his bladder.  Thus the medical evidence showed that the Veteran had a diagnosed bladder disorder at the time that he filed his claim for service connection for residuals of a GSW in May 1969.  

The law and regulations applicable in September 1969 allowed for service connection for chronic disorders where there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity.  As highlighted above, the Veteran had been diagnosed with persistent cystitis during his military service following a GSW to the abdomen with significant involvement of the bladder.  While he did not report any urinary symptoms at the time of the August 1969 VA examination, it was undeniable that his in-service GSW resulted in chronic genitourinary disorder given the nature and extent of his in-service injury.  There is no indication that the severity of the Veteran's in-service bladder injury and cystitis diagnosis was considered by the RO in determining whether service connection for residuals genitourinary impairments was warranted at the time of the September 1969 rating decision.  Moreover, there is no indication that based on a weighing of evidence, the RO determined the evidence was not probative or entitled to sufficient weight.  Instead, the RO merely granted service connection for residuals of a GSW without giving proper consideration to medical evidence that showed a chronic, residual genitourinary disorder.  The September 1969 rating decision did not consider competent medical evidence of record in support of the claim for service connection for cystitis, and failure to consider this evidence was outcome determinative.  Thus, the Board finds that the denial of service connection was clearly and unmistakably erroneous.  See, e.g., Bouton v. Peake, 23 Vet. App. 70 (2008) (noting that the RO's denial of the existence of medical documents evidencing depression secondary to service-connected disability and its failure to follow the regulation requiring that it base its determination on all evidence of record, was an error sufficient to satisfy the first CUE requirement; and that because all relevant evidence supported the claim, the RO's failure to correctly apply the law is the sort of error that manifestly changed the outcome).  As such, the criteria for service connection for chronic cystitis were met at the time of the September 1969 rating decision.

Whereas here the evidence establishes clear and unmistakable error, the prior rating decision of September 1969 is reversed, which has the same effect as if the corrected decision had been made on the date of the reversed decision, that is, the establishment of service connection for chronic cystitis effective from May 2, 1969.    

CUE as to the February 1971 Rating Decision

With respect to this claim, the Veteran alleges error in the February 1971 rating decision that assigned an initial 10 percent rating for his service-connected cystitis.  He points out that his cystitis disability is currently rated as 40 percent disabling, and he asserts that the symptoms associated with his disability have remained unchanged since his separation from active duty.  He reports that ever since his in-service GSW injury, he has experienced frequent urination, problems with urine flow, incontinence, and cramps to his bladder.  Thus, he essentially alleges that his symptoms at that time warranted a 40 percent rating from the date of service connection for cystitis, as his symptoms have remained static.  

Applicable regulations extant for the time from 1969 to 1971, and in effect at the time of the February 19741 rating decision, show that the Veteran's chronic cystitis was rated under 38 C.F.R. § 4115a., Diagnostic Code 7512 (1970), which provided for the following:  a noncompensable rating for mild symptoms; a 10 percent rating for moderate symptoms, characterized by pyuria, with diurnal and nocturnal frequency; a 20 percent rating for moderately severe symptoms, characterized by diurnal and nocturnal frequency with pain and teneamus; and the maximum 40 percent rating for where incontinence exists, requiring constant wearing of an appliance. 

After having carefully considered the Veteran's claim, the Board finds that the Veteran's assertions that the RO did not assign the correct disability rating for his service-connected cystitis disability in the February 1971 rating decision amount to either a disagreement as to how the evidence was weighed and evaluated by the RO.  As to a disagreement on how the evidence was weighed and evaluated by the RO, the Board reiterates that such a disagreement cannot constitute a valid claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to claim CUE on the basis that previous adjudicators improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE);  Russell v. Principi, 3 Vet. App. 310 (1992).

In this regard, the evidence of record at the time of the February 1971 rating decision included  varying medical evidence as to the severity of the Veteran's genitourinary symptomatology.  While the August 1969 VA examination report showed that the Veteran had no urinary symptoms, the October 1969 VA treatment record shows that the Veteran reported having urinary frequency.  He was later diagnosed with chronic cystitis during the November 1970 VA genitourinary examination.  Given that the medical evidence included periods of dormant and active genitourinary symptomatology, the RO essentially had to weigh all of the evidence to determine the disability rating that would be assigned for the Veteran's cystitis.  Although reasonable minds may differ as to whether the Veteran met the criteria for a disability rating in excess of 10 percent for his service-connected cystitis disability at the time of the February 1971 rating decision, this is not the applicable test for CUE.  All the evidence indicates that all the correct facts were before the adjudicator and regulations applied were correct.  As explained above, mere disagreement with the Board's evidentiary findings cannot amount to a valid CUE claim.  Thus, the Veteran's assertion in this regard does not provide basis to find CUE in the RO's February 1971 rating decision.

In sum, the Board finds that the RO's February 1971 rating decision to assign an initial 10 percent disability rating for the Veteran's service-connected cystitis is final and does not contain CUE.  As such the Veteran's claim for an earlier effective date for the assignment of a 40 percent disability rating based on a claim that the RO's February 1971 rating decision was clearly and unmistakably erroneous must be denied.  38 C.F.R. § 3.105(a).


ORDER

The September 1969 rating decision that denied service connection for chronic cystitis was clearly and unmistakably erroneous.  To this extent, the appeal is granted, subject to the laws and regulations governing monetary awards.

The February 1971 RO rating decision that assigned an initial 10 percent disability rating for cystitis was not clearly and unmistakably erroneous, and the appeal as to this issue is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


